Citation Nr: 1421542	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-08 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of educational assistance benefits under the Post-9/11 GI Bill (Chapter 33) for the cost of the Medical College Admission Test National Examination (MCAT) taken on June 16, 2011. 


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from September 1999 to September 2002 and from August 2006 to March 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 administrative decision by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  
FINDINGS OF FACT

1.  The Veteran resumed education benefits under Chapter 33 in December 2009, but was not required to relinquish entitlement of other educational benefits as he had exhausted his 36 months of entitlement to benefits under 38 U.S.C. Chapter 30 (Montgomery GI Bill) in March 2006.

2.  The Veteran took the MCAT on June 16, 2011.  


CONCLUSION OF LAW

The Veteran has no legal entitlement to payment of benefits under Chapter 33 for the cost of the MCAT taken on June 16, 2011.  38 U.S.C.A. §§ 3301 - 3324 (West 2002); 38 C.F.R. §§ 21.9505, 21.9590 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

The essential facts in this case are not in dispute.  There is no possibility that any additional notice or development would aid the Veteran in substantiating this claim, and as the law and not the facts are dispositive, the provisions regarding notice and development do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Chapter 33 offers educational assistance to Veterans with qualifying service.  The Veteran's eligibility for receipt of benefits under Chapter 33 is not in dispute.  

The Veteran asserts that he should receive payment for the cost of the MCAT as he took the examination a mere two months prior to the effective date of the regulation allowing payment under Chapter 33 for examinations such as the MCAT.  

Effective August 1, 2011, an individual entitled to educational assistance under Chapter 33 would generally also be entitled to educational assistance for:  (1) a national test for admission to an institution of higher learning as described in the last sentence of 38 U.S.C.A. § 3452(B); (2) a national test providing an opportunity for course credit at an institution of higher learning as so described.  38 U.S.C.A. § 3315A (West. 2002). 

The MCAT is a test that is contemplated by that regulation.  However, the Veteran took the MCAT in June 2011, at which time payment for national examinations under Chapter 33 was not allowable by law.  Therefore, the Veteran would not be entitled to payment for the MCAT under Chapter 33.  

However, the Board notes that for programs not authorized under Chapter 33, if an individual elected to receive benefits under Chapter 33 by relinquishing eligibility under Chapter 30, or 10 U.S.C.A. Chapter 1606 or Chapter 1607, and the eligible individual requests educational assistance for a program of education that is not authorized to be available to an individual under the provisions of Chapter 33, but is available under the chapter the individual relinquished, VA will provide educational assistance at the rate payable under the provisions of the relinquished chapter to the eligible individual for pursuit of any program of education that meets the approval criteria under (1) Chapter 30, if the individual was eligible under that chapter; (2) Chapter 1606, if the individual was eligible under that chapter; or, (3) Chapter 1607, if the individual was eligible under that chapter.  38 C.F.R. § 21.9590 (2013). 

In this case, the Veteran did not relinquish any entitlement to other educational benefits in order to receive Chapter 33 benefits.  However, as of March 2006, the Veteran had exhausted his 36 months of entitlement to Chapter 30 benefits and was then granted an additional 12 months of entitlement under Chapter 33.  There is no indication from the record that the Veteran was eligible to receive education benefits under either Chapter 1606 or Chapter 1607.  Therefore, there was no relinquishment of educational benefits and so, payment for the MCAT under another chapter is not applicable in this case.  

In the absence of evidence showing that the Veteran meets the criteria for payment of the cost of the MCAT under either Chapter 33 or Chapter 30, the Board finds that payment is not warranted.  

In reaching this decision, the Board is sympathetic to the Veteran's contentions.  Nevertheless, the Board lacks the discretion to award education benefits on an equitable basis and is instead bound to observe the limits on its authority set forth by VA statutes and regulations.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Those governing provisions direct that where, as here, the preponderance of the evidence is against the Veteran's claim, that claim must be denied.


ORDER

Entitlement to payment of educational assistance benefits under Chapter 33 for the cost of the MCAT taken on June 16, 2011, is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


